EXECUTION VERSION


Conformis, Inc.
600 Technology Park Drive, 4th Floor
Billerica, MA 01821


Ladies and Gentlemen:
The undersigned (the “Investor”) hereby confirms its agreement with Conformis,
Inc., a Delaware corporation (the “Company”) as follows:
1.This Subscription Agreement, including the Terms and Conditions For Purchase
of Securities attached hereto as Annex I (collectively, (this “Agreement”) is
made as of the date set forth below between the Company and the Investor.
2.    The Company has authorized the sale and issuance to certain investors of
up to an aggregate of 18,005,041 Units (the “Units”) consisting of (i)
18,005,041 authorized but unissued shares of common stock, par value $0.00001
per share (the “Common Stock”), of the Company (the “Shares”) or, if specified
by the Investor, pre-funded warrants in lieu of shares of Common Stock (the
“Pre-Funded Warrants”) and (ii) Warrants (the “Warrants”) to purchase an
aggregate of up to 18,005,041 authorized but unissued shares of Common Stock
(the “Warrant Shares”). Each Unit will consist of one Share (or Pre-Funded
Warrant in lieu thereof) and one Warrant. The Shares issuable upon exercise of
the Pre-Funded Warrants are collectively referred to as the “Pre-Funded Warrant
Shares.” The Shares, the Warrants, the Warrant Shares, the Pre-Funded Warrants
and the Pre-Funded Warrant Shares are collectively referred to as the
“Securities.” The Units will not be separately issued or certificated and the
Shares (or Pre-Funded Warrants in lieu thereof) and Warrants shall be
immediately separable and transferable upon issuance. The form of the Warrant is
attached hereto as Exhibit B and the form of Pre-Funded Warrant is attached
hereto as Exhibit C.
3.    The offering and sale of the Securities (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3, File No.
333-237351 (the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) (including the prospectus
contained therein (the “Base Prospectus”), (2) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act of 1933, as amended (the “Securities Act”)), that have been or will be filed
with the Commission and delivered to the Investor on or prior to the date hereof
(the “Issuer Free Writing Prospectus”), containing certain supplemental
information regarding the Securities, the terms of the Offering and the Company
and (3) a Prospectus Supplement (the “Prospectus Supplement” and together with
the Base Prospectus, the “Prospectus”) containing certain supplemental
information regarding the Securities and terms of the Offering that has been or
will be filed with the Commission and delivered to the Investor (or made
available to the Investor by the filing by the Company of an electronic version
thereof with the Commission).
4.    The Company and the Investor agree that the Investor will purchase from
the Company and the Company will issue and sell to the Investor the Securities
set forth below for the aggregate Purchase Price set forth below. The Securities
shall be purchased pursuant to the Terms and Conditions for Purchase of
Securities attached hereto as Annex I and incorporated herein by this reference
as if fully set forth herein. The Investor acknowledges that the Offering is not
being underwritten by Oppenheimer & Co. Inc. (the “Placement Agent”) and that
there is no minimum offering amount.
5.    The manner of settlement of the Securities purchased by the Investor shall
be as follows (check one):
a.    The Shares shall be settled as follows:


Delivery versus payment (“DVP”) through DTC (i.e., on the Closing Date, the
Company shall issue such Shares registered in the Investor’s name and address as
set forth below and released by the Transfer Agent directly to the account(s) at
the Placement Agent identified by the Investor; upon receipt of such Shares, the
Placement Agent shall promptly electronically deliver such Shares to the
Investor, and simultaneously therewith payment shall be made by the Placement
Agent by wire transfer to the Company). NO LATER THAN ONE (1) BUSINESS DAY AFTER
THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR
SHALL:
(I)
NOTIFY THE PLACEMENT AGENT OF THE ACCOUNT OR ACCOUNTS AT THE PLACEMENT AGENT TO
BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND

(II)
CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT THE PLACEMENT AGENT TO BE CREDITED WITH
THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE
AGGREGATE PURCHASE PRICE FOR THE SECURITIES BEING PURCHASED BY THE INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT DELIVER
THE AGGREGATE PURCHASE PRICE FOR THE SHARES AND WARRANTS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SECURITIES MAY NOT BE
DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE
CLOSING ALTOGETHER.
6.    The executed Warrants and Pre-Funded Warrants shall be delivered to the
Investor by mail, registered in such names and sent to such address as specified
by the Investor below.
7.    The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or a
a person “assocuated with a member” (as such term is defined under FINRA’s
By-laws) as of the Closing, and (c) neither the Investor nor any group of
Investors (as identified in a public filing made with the Commission) of which
the Investor is a part in connection with the Offering, acquired, or obtained
the right to acquire, 20% or more of the Common Stock (or securities convertible
into or exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis. Exceptions:
____________________________________________________________________
(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
8.    The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated August 5, 2020, which is a part
of the Company’s Registration Statement, the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Securities Act, including the Prospectus Supplement, a free writing prospectus
and oral communications.
9.    No offer by the Investor to buy Securities will be accepted and no part of
the Purchase Price will be delivered to the Company until the Investor has
received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or the Placement Agent on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer. An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.
10.    The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is the existence and terms of the Offering.
Number of Shares: 8,512,088
Number of Pre-Funded Warrants: 9,492,953


Number of Warrants:    18,005,041


Purchase Price per Unit: 0.9581
Aggregate Purchase Price: $17,249,680.49
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
Dated as of: September 23, 2020

INVESTOR
By:    
Print Name:    
Title:    
Address:    
    
Agreed and Accepted
this 23rd day of September 2020:
CONFORMIS, INC.
By:
    
Title:




ANNEX I    

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES
1.    Authorization and Sale of the Securities. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the
Securities.
2.    Agreement to Sell and Purchase the Securities; Placement Agent.
2.1    At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Securities set forth on the last page
of the Agreement to which these Terms and Conditions for Purchase of Securities
are attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
2.2    The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Securities to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”
2.3    Investor acknowledges that the Company has agreed to pay Oppenheimer &
Co. Inc. (the “Placement Agent”) a fee (the “Placement Fee”) and to reimburse
the Placement Agent for certain expenses in respect of the sale of the
Securities to the Investor.
2.4    The Company has entered into a Placement Agent Agreement, dated the date
hereof, (the “Placement Agreement”), with the Placement Agent that contains
representations, warranties, covenants and agreements of the Company that may be
relied upon by the Investor, which shall be a third party beneficiary thereof.
The Company confirms that neither it nor any other Person acting on its behalf
has provided the Investor or their agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information, except as will be disclosed in the Prospectus and/or in the
Company’s Form 8-K to be filed with the Commission in connection with the
Offering. The Company understands and confirms that the Investor will rely on
the foregoing representations in effecting transactions in securities of the
Company.
3.    Closings and Delivery of the Securities and Funds.
3.1    Closing. The completion of the purchase and sale of the Securities (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Investors will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-l
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) the Company shall cause the Company’s transfer agent
(“Transfer Agent”), to deliver to the Investor the number of Shares included in
the Units set forth on the Signature Page registered in the name of the Investor
or, if so indicated on the Investor Questionnaire attached hereto as Exhibit A,
in the name of a nominee designated by the Investor, (b) the Company shall cause
to be delivered to the Investor, a Warrant for the number of Warrant Shares
included in the Units set forth on the Signature Page and a Pre-Funded Warrant
for the number of Pre-Funded Warrant Shares included in the Units set forth on
the Signature Page, and (c) the aggregate purchase price for the Securities
being purchased by the Investor will be delivered by or on behalf of the
Investor to the Company.
3.2    Conditions to the Obligations of the Parties.
3.3    (a)    Conditions to the Company’s Obligations. The Company’s obligation
to issue and sell the Securities to the Investor shall be subject to: (i)
the receipt by the Company of the purchase price for the Securities being
purchased hereunder as set forth on the Signature Page, and (ii) the accuracy of
the representations and warranties made by the Investor and the fulfillment of
those undertakings of the Investor to be fulfilled prior to the Closing Date.
3.4    (b)    Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Securities will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that the Placement Agent shall not have: (a) terminated the Placement
Agreement pursuant to the terms thereof or (b) determined that the conditions to
the closing in the Placement Agreement have not been satisfied. The Investor’s
obligations are expressly not conditioned on the purchase by any or all of the
Other Investors of the Securities that they have agreed to purchase from the
Company. The Investor understands and agrees that, in the event that the
Placement Agent in its sole discretion determines that the conditions to closing
in the Placement Agreement have not been satisfied or if the Placement Agreement
may be terminated for any other reason permitted by such Placement Agreement,
then the Placement Agent may, but shall not be obligated to, terminate such
Agreement, which shall have the effect of terminating this Subscription
Agreement pursuant to Section 14 below.
3.5    Delivery of Funds.
Payment for the Shares and Warrants shall be made as follows:


Delivery Versus Payment through The Depository Trust Company. The purchase of
the Shares shall be settled by delivery versus payment through DTC. No later
than one (1) business day after the execution of this Agreement by the Investor
and the Company, the Investor shall confirm that the account or accounts at the
Placement Agent to be credited with the Shares being purchased by the Investor
have a minimum balance equal to the aggregate purchase price for the Securities
being purchased by the Investor.
3.6    Delivery of Shares.
Delivery Versus Payment through The Depository Trust Company. No later than
one (1) business day after the execution of this Agreement by the Investor and
the Company, the Investor shall notify the Placement Agent of the account or
accounts at the Placement Agent to be credited with the Shares being purchased
by such Investor. On the Closing Date, the Company shall deliver the Shares to
the Investor through DTC directly to the account(s) at the Placement Agent
identified by Investor. Upon receipt of such Shares, the Placement Agent shall
promptly electronically deliver such Shares to the Investor, and simultaneously
therewith payment shall be made by the Placement Agent by wire transfer to the
Company.
4.    Representations, Warranties and Covenants of the Investor.
The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:
4.1    The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
securities presenting an investment decision like that involved in the purchase
of the Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the
Closing Date and (c) in connection with its decision to purchase the Securities
set forth on the Signature Page, has received and is relying only upon the
Disclosure Package and the documents incorporated by reference therein and the
Offering Information.
4.2     (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agent that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) the Placement Agent is not
authorized to make and has not made any representation, disclosure or use of any
information in connection with the issue, placement, purchase and sale of the
Securities, except as set forth or incorporated by reference in the Registration
Statement, Prospectus or any free writing prospectus.
4.3    (a) The Investor has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).
4.4    The Investor understands that nothing in this Agreement, the Prospectus,
the Disclosure Package, the Offering Information or any other materials
presented to the Investor in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors and made such investigation as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Securities. The Investor also understands that there is no
established public trading market for the Warrants or the Pre-Funded Warrants,
and that the Company does not expect such a market to develop. In addition, the
Company does not intend to apply for listing of the Warrants or the Pre-Funded
Warrants on any national securities exchange or other trading market. The
Investor understands that without an active trading market, the liquidity of the
Warrants and the Pre-Funded Warrants will be limited.
4.5    The Investor will maintain the confidentiality of all information
acquired as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.
4.6    Since the time at which the Placement Agent first provided the material
pricing terms of the Offering, the Investor has not disclosed any material
pricing information regarding the Offering to any third parties (other than its
legal, accounting and other advisors) and has not engaged in any purchases or
sales of the securities of the Company (including, without limitation, any Short
Sales (as defined herein) involving the Company’s securities). The Investor
covenants that it will not engage in any purchases or sales of the securities of
the Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed. The Investor agrees that
it will not use any of the Securities acquired pursuant to this Agreement to
cover any short position in the Common Stock if doing so would be in violation
of applicable securities laws. For purposes hereof, “Short Sales” include,
without limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges, forward sales contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in Rule
16a-1(h) under the Exchange Act) and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker
dealers or foreign regulated brokers.
5.    Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Securities
being purchased and the payment therefor. The Placement Agent shall be a third
party beneficiary with respect to the representations, warranties and agreements
of the Investor in Section 4 hereof.
6.    Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, and
(iii) if delivered by International Federal Express, two business days after so
mailed addressed as follows:
(a)    if to the Company, to:

Conformis, Inc.
600 Technology Park Drive, 4th Floor
Billerica, MA 01821
Attention: Mark Augusti

with a copy (which shall not constitute notice) to:

Hogan Lovells US LLP
Columbia Square
555 Thirteenth Street, NW
Washington, D.C. 20004
Attention: Brian O’Fahey Esq.


(a)     if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.
7.    Changes. This Agreement may not be modified or amended except pursuant to
an instrument in writing signed by the Company and the Investor.
8.    Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.
9.    Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.
10.    Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
11.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
(or the filing by the Company of an electronic version thereof with the
Commission).
12.    Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of the Securities to such Investor.
13.    Press Release; 8-K Filing. The Company and the Investor agree that the
Company shall (a) prior to the opening of the financial markets in New York City
on September 24, 2020 issue a press release announcing the Offering and
disclosing all material information regarding the Offering (the “Press
Release”), and (b) as promptly as practicable on September 24, 2020 file a
current report on Form 8-K with the Securities and Exchange Commission
including, but not limited to, a form of this Agreement, the Warrant and the
Pre-Funded Warrant as exhibits thereto. Effective upon the issuance of the Press
Release, the Company acknowledges and agrees that any and all confidentiality
and similar obligations under any agreement, whether written or oral, between
the Company, any of its subsidiaries or any of their respective officers,
directors, affiliates, employees or agents, on the one hand, and the Investor or
any of its affiliates, on the other hand, shall terminate. From and after the
issuance of the Press Release, the Investor shall not be deemed to be in
possession of any material, nonpublic information received from the Company, any
of its subsidiaries or any of their respective officers, directors, employees or
agents.
14.    Termination. In the event that the Placement Agreement is terminated by
the Placement Agent pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.
15.    Assignability of Agreement. The Agreement and the Investor’s rights,
obligations and interest under the Agreement, including the Terms and Conditions
for Purchase of Securities, are not transferable or assignable by the Investor.





EXHIBIT A

CONFORMIS, INC.

INVESTOR QUESTIONNAIRE
Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:
1. The exact name that your Securities are to be registered in.  You may use a
nominee name if appropriate:
________________________
2. The relationship between the Investor and the registered holder listed in
response to item 1 above:
________________________
3. The mailing address of the registered holder listed in response to item 1
above:
________________________
4. The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:
________________________
5. Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
________________________
6. DTC Participant Number:
________________________
7. Name of Account at DTC Participant being credited with the Shares:
________________________
8. Account Number at DTC Participant being credited with the Shares:
________________________

EXHIBIT B

FORM OF WARRANT




EXHIBIT C

FORM OF PRE-FUNDED WARRANT






